

114 HR 5717 IH: Medicaid Data and Benefit Improvement Act of 2016
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5717IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. Lance introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to improve collection of Medicaid data and to expand
			 coverage of tobacco cessation services to mothers of newborns.
	
 1.Short titleThis Act may be cited as the Medicaid Data and Benefit Improvement Act of 2016. 2.Improving Medicaid dataSection 1903(d) of the Social Security Act (42 U.S.C. 1396b(d)) is amended by adding at the end the following new paragraph:
			
				(7)
 (A)In each CMS–64 or other quarterly expense report required to be submitted (for each quarter beginning on or after the date that is 2 years after the date that the form for such reports is revised, and guidance is issued, under subparagraph (B)) by a State for purposes of reconciling amounts paid to such State based on estimates under this subsection with amounts to be paid under subsection (a), such State shall include data on expenditures for medical assistance within each category of service disaggregated by each category of individuals (as specified by the Secretary in accordance with subparagraph (C)) used in determining the eligibility of individuals for medical assistance under the State plan or under a waiver of the plan.
 (B)Not later than 12 months after the date of the enactment of this paragraph, the Secretary shall revise the form for the CMS–64, or such other quarterly expense report, and issue necessary guidance for the use of such revised form, to enable States to comply with the requirement under subparagraph (A).
 (C)In specifying eligibility categories for purposes of subparagraph (A), the Secretary shall include as a separate eligibility category each of the following:
 (i)Pregnant women. (ii)With respect to individuals described in section 1902(a)(10)(A)(i)(VIII), each of the following categories of such individuals:
 (I)Newly eligible individuals (as defined in section 1905(y)(2)(A)) for whom the Federal medical assistance percentage for amounts expended for medical assistance is specified under section 1905(y)(1).
 (II)Individuals described in subparagraph (A) of section 1905(z)(2) for whom the Federal medical assistance percentage is specified under such section.
 (III)Individuals who are not described in subclause (I) or (II). (iii)Each of the populations, not otherwise described in clause (i) or (ii), by which a report under section 1902(a)(75)(A) is disaggregated..
		3.Medicaid coverage of tobacco cessation services for mothers of newborns
 (a)In generalSection 1905(bb) of the Social Security Act (42 U.S.C. 1396d(bb)) is amended by adding at the end the following new paragraph:
				
 (4)A woman shall continue to be treated as described in this subsection as a pregnant woman through the end of the 1-year period beginning on the date of the birth of a child of the woman..
			(b)Conforming amendments
 (1)Subsections (a)(2)(B) and (b)(2)(B) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended by inserting (and women described in section 1905(bb) as pregnant women pursuant to paragraph (4) of such section) after tobacco cessation by pregnant women.
 (2)Section 1927(d)(2)(F) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)(F)) is amended by inserting (and women described in section 1905(bb) as pregnant women pursuant to paragraph (4) of such section) after pregnant women.
				(c)Effective date
 (1)In generalSubject to paragraph (2), the amendments made by this section shall apply with respect to items and services furnished on or after the date that is one year after the date of the enactment of this Act.
 (2)Exception for state legislationIn the case of a State plan under title XIX of the Social Security Act, which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet any requirement imposed by amendments made by this section, the plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the effective date specified in paragraph (1). For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
 (d)ReportNot later than two years after the date of the enactment of this Act, the Inspector General of the Department of Health and Human Services shall submit to Congress a report that assesses the use of the tobacco cessation service benefit under the Medicaid program, including under the amendments made by this section. Such report shall include an assessment of—
 (1)the extent that States are encouraging the use of such benefit, such as through promotion of beneficiary and provider awareness of such benefit; and
 (2)gaps in the delivery of such benefit. 